Citation Nr: 0723582	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-12 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for a chronic low back 
disability.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1993 to May 1995.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied service connection for a low back disorder.  The 
RO issued a notice of the decision in December 2003, and the 
veteran timely filed a Notice of Disagreement (NOD) in 
October 2004.  Subsequently, in February 2005 the RO provided 
a Statement of the Case (SOC), and thereafter, in April 2005, 
the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in March 2007 where the veteran presented as a 
witness before the undersigned veteran's law judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

The veteran incurred a low back injury during service and he 
currently has a low back disability with associated 
radiculopathy to the bilateral lower extremities; the veteran 
has had a continuity of low back pain symptomatology since 
his documented in-service injury.


CONCLUSION OF LAW

Service connection for a chronic lumbar spine disability with 
associated bilateral radiculopathy of the lower extremities, 
is warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with his 
claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for a 
low back disability and associated radiculopathy is 
warranted, and therefore, a further discussion of the VCAA 
duties is unnecessary at this time.  It should be noted, 
however, that the RO should cure any potential defects in 
notice, as would be demonstrated by a failure to notify the 
veteran of all five elements of a service connection claim 
(to include the type of evidence necessary to establish a 
disability rating and the effective date for the claimed 
disability), or assistance provided by VA, prior to its 
determination of a proper disability rating and effective 
date for the veteran's service-connected disability.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(holding that proper VCAA notice must "precede an initial 
unfavorable [RO] decision"); see also Dingess v. Nicholson, 
19 Vet. App. 473, 484, 486 (2006) (holding that the VCAA 
notice requirements contained in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability).   


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, 38 C.F.R. § 3.303(b), which sets forth 
provisions governing chronicity and continuity of diseases, 
provides that "[w]ith chronic diseases shown as such in 
service (or within the presumptive period under § 3.304) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes."  38 C.F.R. § 3.303(b); 
accord Savage v. Gober, 10 Vet. App. 488, 495 (1997) 
(recognizing that a "veteran may utilize the 'chronic 
disease shown as such in service' provision when the evidence 
demonstrates: (1) that the veteran had a chronic disease in 
service, or during an applicable presumption period . . . ; 
and (2) that the veteran presently has the same condition").  
In order for a disease to qualify as having been "chronic in 
service," § 3.303(b) requires a demonstration of "a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word 'Chronic.'"  
38 C.F.R. § 3.303(b).  Where a chronic disease has been 
identified in service, an evidentiary showing of continuity 
of symptomatology is not required.  38 C.F.R. § 3.303(b).  
Such a showing of continuity is necessary, however, "where 
the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic . . . ."  
38 C.F.R. § 3.303(b); see Savage, supra, at 495-96 (noting 
that "[i]f the evidence fails to demonstrate the 
applicability of the chronicity provision of § 3.303(b), a 
[veteran] may still obtain the benefit of § 3.303(b) (that 
is, providing a substitute way of showing in-service 
incurrence and medical nexus . . .) if continuity of 
symptomatology is demonstrated").  That is, "[w]hen the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim."  38 C.F.R. § 3.303(b); accord Grover v. 
West, 12 Vet. App. 109, 113 (1999) (noting that, according to 
§ 3.303(b), "sufficient evidence is required to show 
continuity of symptomatology only if there is no evidence in 
service demonstrating that his disability was chronic").  


b. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis 

a. Factual Background
The veteran's service medical records include a July 1993 
Report of Medical Examination, which reflects a normal 
clinical assessment of the spine.  In his accompanying July 
1993 Report of Medical History, the veteran indicated that he 
had not experienced any recurrent back pain.  The veteran's 
July 1994 Report of Medical Examination also reflects a 
normal clinical evaluation of the spine.  

Thereafter, in November 1994, while on active duty, the 
veteran complained of low back pain of five days duration, 
with an initial injury reported from wrestling.  At this time 
the clinician assessed him as having mild low back pain.  

The veteran's low back pain thereafter continued, as 
reflected in a December 1994 Record of Acute Medical Care.  
The clinician assessed the veteran as having mild low back 
pain, but ruled out a herniated nucleus pulposus.  He ordered 
a lumbar spine series and physical therapy consultation.  
 
The December 1994 radiologic consultation report (lumbar 
spine series) indicated that the veteran had mild lumbar 
scoliosis, which resolved with flexion.  Routine views of the 
lumbosacral spine disclosed normal vertebral bodies in 
configuration, and the intervertebral disc spaces were 
maintained.  The report found no evidence of traumatic, 
neoplastic or significant arthritic change, nor was there 
evidence of spondylosis or spondylolisthesis.  The physician 
therefore concluded that the veteran had a normal lumbosacral 
spine.     

The claims file contains no Report of Medical Examination for 
Separation.

December 1999 and February 2000 private medical reports 
contain diagnoses of degenerative disk disease (DDD) of the 
lumbar spine, and DDD with lumbar sprain.  The December 1999 
clinician conveyed her impression that the veteran had acute 
discogenic pain with severe step-off of the lumbar spine, 
with symptoms that appeared maximally severe and irritable.    

The veteran underwent epidural steroid injections in August 
2001, October 2001, February 2002, October 2002, April 2003, 
May 2003, and August 2003.  At these times, the veteran was 
diagnosed with herniated disks, L4-L5 and L5-S1, impinging on 
the left S1 nerve root and with left S1 radiculopathy.    

An October 2003 private medical report diagnosed the veteran 
with status post-L5-S1 diskectomy with longstanding low back 
pain and significant stabilization loss of the trunk 
musculature. 

The veteran underwent physical therapy from December 1999 
through December 2003, and a December 2003 private medical 
record indicates that he had decreased pain since his 
surgery, with gradually improving signs of numbness and 
tingling into the right lower extremity, but continual motor 
weakness in the left lower extremity.   

In his April 2005 substantive appeal the veteran indicated 
that his back pain progressed and continued from the time he 
injured his back during service to the present.  He reported 
losing strength and feeling in his lower left leg and foot.  

A May 2005 correspondence from a chiropractic office 
indicates that the veteran's records had been destroyed, and 
a July 2005 note similarly conveys that the veteran's medical 
records from a Dr. M.S. could not be located. 

At his March 2007 Travel Board hearing, the veteran testified 
that he first injured his lower back during service in 1994 
and that he had never had any back problems prior to that 
time.  Hearing Transcript at 3, 11.  He described 
experiencing severe low back pain for which he received 
treatment after service in January 1996, March 1997, and 
December 1999, with lesser, but still continual pain existing 
from 1994 and between the dates demarcating severe episodes 
of pain.  Hearing Transcript at 3, 10, 12.  The veteran 
indicated that he first received an MRI in December 1999, 
which disclosed abnormal findings (disc bulge).  Hearing 
Transcript at 3.  He had participated in physical therapy in 
February 2000, with subsequent back pain episodes and 
epidural treatment spanning August 2001 to July 2003.  
Hearing Transcript at 3-4.  Thereafter, the veteran 
experienced bilateral lower extremity paralysis, and upon 
consultation with another physician and after taking another 
MRI, the clinician discovered that the veteran had a 
prolapsed disc, which required immediate surgery.  Hearing 
Transcript at 4, 7.  

Currently, the veteran indicated that he continued to 
experience a partially paralyzed lower left calf and side of 
the left foot.  Hearing Transcript at 4.  He noted that he 
had no medical records to document the back pain and 
treatment for it during the time periods immediately after 
his 1994 discharge, but that he attempted to corroborate his 
claim of continual back pain through statements of former 
colleagues who had personal knowledge of his back pain during 
that time.  Hearing Transcript at 4-5.  The veteran described 
the current back pain episodes as occurring randomly, without 
any definable exacerbating trigger.  Hearing Transcript at 8-
9.  He also conveyed that none of his physicians had offered 
an opinion about a possible service-current back disability 
link.  Hearing Transcript at 9.  The veteran noted that he 
had completed airborne and air assault schools during 
service, which required him to parachute from helicopters and 
airplanes.  Hearing Transcript at 11.               

In a statement submitted in March 2007, W.H.C., a former 
colleague of the veteran's, indicated that he had worked with 
the veteran from June 1995 through May 1998.  During this 
time, W.H.C. stated that the veteran missed work for periods 
of one to three weeks due to back pain, and that he observed 
the veteran's back pain through his manifested wincing and 
demonstrable stiffness.  He also conveyed that the veteran 
complained of serious low back pain and spasm.    

Another former co-worker of the veteran's, D.E., also 
submitted a letter, wherein he noted that the two had worked 
together from October 1996 through December 2000.  D.E. 
attested to the veteran's complaints about back pain and back 
spasms, which caused him to list over to the left when 
standing.  He also noted that over time, the veteran's back 
pain worsened, precluding him from being able to sit or stand 
for long periods of time, as was required for the consulting 
business.  D.E. disclosed that the veteran had to miss work 
on several occasions for periods of weeks because of his back 
problem.  He commented that the veteran eventually was 
diagnosed with bulged lumbar disks.       

b. Discussion
The Board determines that the evidence preponderates in favor 
of the veteran's claim.  Specifically, as reflected in his 
SMRs, the veteran sustained a low back injury during service, 
which was manifested by pain.  In addition, he currently has 
a low back disability, having been diagnosed with DDD of the 
lumbar spine in 2000, less than 5 years post-service, and 
with status post-diskectomy with low back pain in October 
2003.  While the Board notes that the record contains no 
medical opinion determining, positively or negatively, 
whether a causal link exists between a current low back 
disability and the in-service back injury, the Board 
concludes that the veteran has demonstrated continuity of low 
back pain from the in-service injury to present that is 
sufficient to satisfy the provisions of 38 C.F.R. § 3.303(b).  
In particular, although the claims file does not contain a 
separation examination, which could have corroborated the 
veteran's account of continuing low back pain upon service 
discharge, the veteran's former co-workers both attested to 
his subjective complaints of low back pain, as well as 
objective manifestations of such pain like wincing, listing 
and missing work, from at least June 1995 (the month 
following the veteran's May 1995 service discharge) through 
December 2000.  The veteran also credibly testified at his 
Travel Board hearing to a continuation of varying degrees of 
low back pain since his 1994 in-service injury, and he 
provided documentation as to why he could not supply certain 
corroborating post-service private medical records reflecting 
treatment for such pain.  All in all, therefore, Board 
adjudges the evidence to weigh in the veteran's favor, and 
therefore, service connection is granted.   


ORDER

Service connection for a lumbar spine disability, with 
associated radiculopathy to the bilateral lower extremities, 
is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


